 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD VINCENT ROOD,                            No. 2:12-cv-1476 MCE AC P
12                       Petitioner,
13           v.                                        ORDER
14    GARY SWARTHOUT,
15                       Respondent.
16

17          Petitioner has requested an extension of time to file objections to the June 26, 2019,

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Petitioner’s request for an extension of time (ECF No. 76) is granted; and

20          2. Petitioner shall file his objections to the findings and recommendations within thirty

21   days from the date of this order.

22   DATED: July 18, 2019

23

24

25

26

27

28
